Citation Nr: 0012336	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  97-34 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	What evaluation is warranted for limitation of motion of 
the lumbar spine with degenerative changes from October 17, 
1996.

2.	What evaluation is warranted for a cervical spine disorder 
with left shoulder crepitus and history of torticollis, from 
October 17, 1996.

3.	What evaluation is warranted for obstructive sleep apnea 
from October 17, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to October 
1996.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from January and August 1997 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland. 

The Board notes that the veteran, in his VA Form 9 received 
in November 1997, raised the issues of entitlement to service 
connection for right leg and foot radiculopathy.  Further, 
the veteran, in his VA Form 21-8940 received in February 
2000, submitted a claim for a total disability evaluation 
based on individual unemployability.  As these issues have 
not been developed or certified for the BVA's review, they 
are not herein addressed, but are referred to the RO for 
appropriate action.

The Board observes that the veteran, with respect to the 
claims on appeal, is appealing the original assignment of a 
disability evaluation following an award of compensation.  In 
such a case it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Hence, the claims on 
appeal are to be styled as indicated on the cover page.




REMAND

The Board notes that the veteran was awarded Social Security 
Administration (SSA) disability benefits in April 1998.  
Unfortunately, however, as the medical records utilized by 
the SSA are not of record further development is required.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Additionally, the veteran's claims for increased evaluations 
are plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (1991); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).

After reviewing the claims file the Board finds that 
additional development is in order with respect to the 
veteran's claims for increased evaluations.

The Board is of the opinion that the veteran's July 1997 VA 
nose and throat examination report is inadequate and that 
additional clinical data is needed.  In this respect, the 
aforementioned VA examination does not contain a thorough 
consideration of the veteran's symptomatology in relation to 
the applicable diagnostic criteria for evaluating the 
disorder at issue.  The VA examiner appears to have discussed 
only the veteran's prior sleep apnea history without 
discussing his current symptomatology.  Hence, as part of the 
nose and throat examination to be scheduled above, the VA 
examiner must take into consideration the diagnostic criteria 
under 38 C.F.R. § 4.97, Diagnostic Code 6847 (1999). 

Therefore, this case is REMANDED for the following action:

1.	The RO should appropriately contact 
the veteran and request the names and 
addresses of medical care providers and 
dates of treatment received for his 
service-connected lumbar and cervical 
spine disorders and obstructive sleep 
apnea since his separation from service.  
After obtaining any necessary consent, 
the RO should obtain copies of all 
medical records not already a part of the 
claims folder.

2.	The RO should contact the SSA and 
request any and all medical records and 
final decisions, not already of record, 
pertaining to the veteran's application 
for and award of SSA disability benefits.  
All attempts to secure these records must 
be documented in the claims folder, and 
any records received should be associated 
therein.

3.	The RO should schedule the appellant 
for a spine examination by a VA examiner 
to determine the severity of his cervical 
and lumbar spine disorders.  All 
necessary evaluations, tests, and 
studies, including range of motion 
studies for the cervical and lumbar 
spines, must be performed.  All opinions 
and supporting rationale must be in 
writing.  Since it is important that each 
disability be viewed in relation to its 
history, the veteran's claims folder, and 
a copy of this REMAND, must be made 
available to and reviewed by the examiner 
prior to conducting the requested 
examination.  The examination report 
should be typed.

4.	The veteran should also be scheduled 
for a nose and throat examination by a VA 
physician to determine the severity of 
the veteran's sleep apnea.  In evaluating 
this disorder, this examination must 
include consideration of the diagnostic 
criteria under 38 C.F.R. § 4.97, 
Diagnostic Code 6847 (1999).  The VA 
examiner is specifically requested to 
determine whether the veteran requires 
the use of a breathing assistance device 
such as a continuous airway pressure 
(CPAP) machine.  If it is found that he 
requires the assistance of a CPAP machine 
but is unable to use one for medical 
reasons, the VA examiner must present 
findings as to whether the veteran's 
sleep apnea results in chronic 
respiratory failure with carbon dioxide 
retention or cor pulmonale, and/or 
requires a tracheostomy.  All necessary 
evaluations, tests, and studies, 
including sleep studies, deemed 
appropriate should be performed.  All 
opinions, and the supporting rationales, 
must be in writing.  Since it is 
important that each disability be viewed 
in relation to its history, the veteran's 
claims folder, and a copy of this REMAND, 
must be made available to and reviewed by 
the examiner prior to conducting the 
requested examination.  The examination 
report should be typed.

5.  For the requested examinations the 
appellant must be given adequate notice, 
to include advising him of the 
consequences of failure to report for the 
examinations.  If he fails to report for 
the examinations, this fact should be 
noted in the claims folder and a copy of 
the scheduling notice should be obtained 
by the RO and associated with the claims 
folder.

6.	Following completion of the foregoing, 
the RO should review the claims file to 
ensure that all of the foregoing 
development has been completed in full, 
to include a review of the examinations.  
If the requested development is not in 
complete compliance with the instructions 
provided above, appropriate action should 
be taken.

7.  Upon completion of the above 
development, the RO should readjudicate 
the issues on appeal.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and be given an 
opportunity to respond.  

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


